Citation Nr: 9915051	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1994 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a prostate 
condition.


FINDINGS OF FACT

1.  A prostate condition, to include chronic prostatitis and 
prostate cancer, is not shown by competent medical evidence 
to be related to service.

2. The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a prostate condition is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a prostate 
condition is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a prostate condition.  He alleges that 
he was treated for prostate problems inservice and that his 
current prostate cancer is related to service.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

Service medical records contain no diagnosis of a prostate 
disorder.  A physical examination conducted in January 1944 
found the prostate to be small and firm on examination.  An 
episode of frequency of nocturia was documented one time in 
October 1945.  The veteran's separation examination of 
December 1945 revealed normal genitourinary findings.  

Evidence of possible prostate problems was first documented 
in the report from a February 1982 VA examination, which 
noted the prostate to be enlarged.  In April 1982, he was 
seen for urinary complaints, including nocturia times one and 
poor stream.  A positive history of prostate trouble was 
given.  His prostate felt benign and mild.  The diagnosis 
rendered in April 1982 was mild, prostatitis, do not 
recommend treatment now.  

Private treatment records throughout the 1980's reveal 
treatment for recurrent prostate problems.  In November 1984 
a history of treatment for a prostate disorder, not severe 
enough for surgery, was noted.  In July 1985 he was diagnosed 
with chronic prostodysuria/prostatitis.  In October 1985, the 
veteran's prostatitis was improving.  None of these records 
suggest a possible link of prostate problems to service.

VA clinical records also document recurrent prostate problems 
throughout the 
mid-1980's and 1990's.  In April and May of 1986, he was 
noted to have an enlarged prostate and prostatitis.  In July 
1986, the veteran underwent transurethral resection of the 
prostate gland for an enlarged prostate gland.  In February 
1991, on examination, his prostate median groove was intact 
and nontender.  A July 1993 treatment note indicates that the 
veteran was diagnosed with prostate cancer, and was scheduled 
for surgery later in the month.  

A September 1993 private radiation treatment report reveals 
that he underwent radiation treatment for prostate cancer in 
September 1993.  A February 1994 bone scan revealed suspected 
post-irradiation changes, probably not metastatic disease.  
Again, none of these records suggest a possible link of 
symptoms of a prostate disorder to service.

Upon review of the evidence, the Board finds that a claim for 
service connection for prostate condition is not well 
grounded.  There is no evidence showing that symptoms related 
to a prostate disorder occurred inservice, or are otherwise 
linked to service.  Because the veteran is not shown to have 
served in the Republic of Vietnam during the presumptive 
periods required under 38 C.F.R. § 3.307(a)(6)(iii) (1998), 
the presumptive provisions afforded under this section do not 
apply in this instance.  

Thus, the second requirement for well groundedness under 
Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between the current prostate cancer 
and the in-service incurrence or aggravation of a disease or 
injury.  Nor is there any competent medical evidence linking 
his prostate condition as secondary to any service-connected 
disability.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
prostate condition, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet.App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.


ORDER

The claim for service connection for a prostate condition is 
denied as not well grounded.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

